We are here confronted with a situation which is, as it stands, difficult, but which could easily be rendered very simple. In my opinion, when a record shows, as here, a conflict between the certificate of the trial judge and statements contained in the transcript, the matter should, on this court's own motion, be referred to the trial court for clarification. This court should have before it a record which speaks the truth, and when two different portions of the record cannot be reconciled one with the other, it is a very simple matter to send the record back for correction. Such a matter should not be made to depend upon action to be taken by one of the parties; this court, on its own motion, should take steps to make the record show what actually happened.
As the record now stands, we have before us a certificate of the trial judge in which the court certifies that the statement of facts was "duly and regularly filed with the clerk of said court." Assuming that "duly filed" means filed within the time limited by law, I feel that we are bound by this certificate, notwithstanding the facts stated in the majority opinion, which indicate that the proposed statement of facts *Page 334 
was not filed within the time limited by law. In my opinion, the certificate of the trial court cannot be collaterally impeached or overthrown by other portions of the record which are in apparent conflict therewith. This court has repeatedly held that every presumption will be made in support of a solemn order of the superior court; and if it be deemed improper or undesirable, on our own motion, to refer the matter to the superior court for examination and correction of that portion of the record which may be found to be erroneous, I am of the opinion that, as the record now stands, the certificate of the trial court must be taken as correct.
I accordingly dissent from the conclusion reached by the majority.